Case 2:20-cv-11064-FLA-MRW Document 23-7 Filed 01/21/21 Page 1 of 4 Page ID #:128




                  EXHIBIT B­4

    REDACTED VERSION OF DOCUMENT
    PROPOSED TO BE FILED UNDER SEAL




                                     Ex. B-4

                                       15
Case 2:20-cv-11064-FLA-MRW Document 23-7 Filed 01/21/21 Page 2 of 4 Page ID #:129




Document title:

Capture URL:

Captured site IP:                142.250.73.206

Page loaded at (UTC):            Wed, 13 Jan 2021 22:33:44 GMT

Capture timestamp (UTC):         Wed, 13 Jan 2021 22:34:29 GMT

Capture tool:                    v7.5.2

Collection server IP:            54.175.14.236

Browser engine:                  Chrome/77.0.3865.120

Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                      3

Capture ID:                      121645ee-270f-4ef2-a414-5e143946d946

User:                            zs-pschmidt




                        PDF REFERENCE #:           nZrJ5kYNkHtKsEGd1qUoCd
                                                  Ex. B-4

                                                   16
            Case 2:20-cv-11064-FLA-MRW Document 23-7 Filed 01/21/21 Page 3 of 4 Page ID #:130




Document title:             YouTube                      Ex. B-4
Capture URL:
Capture timestamp (UTC): Wed, 13 Jan 2021 22:34:29 GMT
                                                          17                                    Page 1 of 2
            Case 2:20-cv-11064-FLA-MRW Document 23-7 Filed 01/21/21 Page 4 of 4 Page ID #:131




Document title:             YouTube                      Ex. B-4
Capture URL:
Capture timestamp (UTC): Wed, 13 Jan 2021 22:34:29 GMT
                                                          18                                    Page 2 of 2
